DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 has been corrected.  Accordingly, the information disclosure statement is being considered by the examiner.
US 9,498,597 has been corrected to recite the correct publication date of 11/2016. 
US 9,983,907 had been corrected to the recite the correct publication date of 05/2018 and the correct Applicant, Li et al. 
US 2013/0905472 had been corrected to recite the correct publication number: US 2013/0090572. 
Allowable Subject Matter
Claims 21-22, 24-35 and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 21 and 32, the prior art of record fails to teach, discloses or render obvious “a control enabling injection of the fluid through the elongated member into the uterine cavity to determine the integrity of the uterine cavity in a cavity integrity checking mode and enabling injection of the pressurized agent into the uterine cavity in an agent injection mode” in addition to other limitations.	As to claim 31, the prior art of record fails to teach, disclose or render obvious “a first holder containing the fluid fluidly connected to the fluid channel of the elongated member, and a second holder containing the agent fluidly connected to the fluid channel of the elongated member” in addition to other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783